


EXHIBIT 10.2

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Agreement”), effective as of June
22, 2006 (the “Effective Date”), is entered into by and among (i) Insignia
Systems, Inc. (“Insignia”), on the one hand; and (ii) Paul A. Richards, Inc.,
(“Richards, Inc.”); and (iii) Paul Richards (“Richards”), on the other hand.
Insignia, Richards, Inc., and Richards are referred to sometimes herein
collectively as “Settling Parties” or “parties,” and each individually as a
“Settling Party” or “party.” Richards, Inc. and Richards are sometimes referred
to as “the Richards Parties.”

BACKGROUND

A.           In 2002, Richards, Inc. sold to Insignia a business known as
“ValuStix,” consisting of multiple-coupon “on-package” folder booklets to affix
to in-store products (the “ValuStix Transaction”).

B.           Insignia sued the Richards Parties in the United States District
Court for the District of Minnesota in an action captioned Insignia Systems,
Inc. v. Paul A. Richards, Inc. et al., Civil No. 05-2136 (the “Action”),
claiming in part that the Richards Parties made negligent representations and
engaged in fraudulent conduct in connection with the sale of ValuStix to
Insignia. The Richards Parties counterclaimed against Insignia, claiming, among
other things, breach of an agreement between Richards and Insignia dated on or
about December 23, 2002 (the “Employment Agreement”). Each of Insignia and the
Richards Parties has denied the substantive allegations against it, and denies
all liability as alleged in the Action.

C.           Insignia has also explored, and has rights to, a business,
sometimes called “RxStix.” Similar to ValuStix, the RxStix product concept was
developed by Richards while he was an employee of Insignia, and involves
affixing to pharmacy bags or packaged-good consumer products pressure-sensitive
materials containing healthcare information and/or related promotional offers.
All of the assets, both tangible and intangible, heretofore owned or used by
Insignia for creating, developing, marketing and selling such
health-care-related pressure-sensitive materials are listed on Exhibit A and
referred to in this Agreement as “RxStix Assets.”

 

Page 1


--------------------------------------------------------------------------------


D.           Insignia and the Richards Parties desire to settle all claims and
disputes between them as set forth in this Agreement, including without
limitation: (i) the Action, including all its claims and counterclaims, and (ii)
all claims Insignia and the Richards Parties may have against each other arising
out of all business relationships between them before the date of this
Agreement, as well as any claims that Insignia has or may have against the
Richards Parties in connection with RxStix Assets. As part of this Agreement,
Richards, Inc. intends to purchase RxStix Assets, as defined herein, from
Insignia.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained and for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:


ARTICLE I

PURCHASE AND SALE OF BUSINESS ASSETS

Section 1.1      Purchase and Sale of RxStix. Insignia hereby sells to Richards,
Inc., and Richards, Inc. hereby buys from Insignia, all RxStix Assets, as of the
Effective Date. Richards, Inc. will not assume any obligations, commitments or
liabilities of Insignia in connection with any RxStix Assets.

Section 1.2      Price. Richards, Inc. agrees to pay to Insignia $100,000 on the
Effective Date in consideration for the RxStix Assets.

Section 1.3      Representations and Warranties of Insignia. Insignia hereby
represents and warrants to Richards, Inc. that (a) Insignia hereby conveys to
Richards, Inc. good and valid title to the RxStix Assets, free of any mortgages,
security interests, pledges, liens easements, encumbrances, or claims of any
kind whatsoever; and except for the RxStix Assets, Insignia is not aware of any
other assets owned or used by it and which are intended to be used primarily for
RxStix; (b) Insignia is not in default under any material contract, agreement,
lease, or other instrument relating to RxStix. In all other respects, the RxStix
Assets are hereby conveyed to Richards, Inc. “AS-IS.”

Section 1.4      Non Compete. Insignia hereby agrees that, beginning on the
Effective Date, it will not intentionally interfere with any communications or
business relationships relating solely to the RxStix business that Richards,
Inc. may hereafter establish with customers or manufacturers with which Insignia
has a business relationship. Insignia also hereby agrees that it will not, for a
period of six (6) years after the Effective Date, enter into or complete in the
business involving the affixing to pharmacy bags or packaged consumer products
pressure-sensitive materials containing healthcare information and/or related
promotional offers.

Section 1.5      Further Assurances. Insignia and Richards, Inc. will cooperate
with each other from and after the Effective Date to take such steps as either
party reasonably requests to effect the transfer of the RxStix Assets and to
further the intent of the provision in this Article I.

 

Page 2


--------------------------------------------------------------------------------


Section 1.6       Termination of Contracts. With the exception of this
Agreement, all contracts between Insignia and the Richards Parties, or either of
them, including without limitation the Employment Agreement, are hereby
terminated as of the Effective Date.


ARTICLE II

MUTUAL RELEASES

Section 2.1       Release by Insignia. Insignia hereby releases and discharges
the Richards Parties from all actions, causes of action, claims, costs, damages,
debts, demands, expenses, fees (including, without limitation, attorneys’ fees
and expenses), liabilities, obligations, and suits, of every kind, from the
beginning of time to the end of time, whether known or unknown, suspected or
unsuspected, arising out of or relating to agreements, business relationships,
contracts, employment, statutory violations, torts, or any actions or inactions
of any kind prior to the date hereof (collectively, “Claims”). “Claims” also
includes all claims that Insignia has or may have relating to the RxStix Assets.

Section 2.2      Release by Richards Parties. The Richards Parties hereby
release and discharge Insignia from all Claims; provided, however, that the
Richards Parties do not release or discharge Insignia from any claims arising
from the purchase of the RxStix Assets by Richards, Inc. as described in Article
I of this Agreement.


ARTICLE III

UNDERTAKINGS

Section 3.1      Dismissal of Action. The Settling Parties agree to dismiss
forthwith the Action, including all claims and counterclaims, with prejudice and
without costs to any party, and to execute, file, and deliver all documents
necessary to effect such dismissal.

Section 3.2      Further Acts. Each Settling Party agrees it shall promptly,
upon request, perform all further actions that may be necessary to fully
effectuate the terms of this Agreement, including but not limited to execution
and tender of any further documents required to carry out its terms.


ARTICLE IV

OTHER TERMS

Section 4.1      No Admission. This Agreement includes a full, final, and
complete compromise, settlement, and release of all claims described herein. It
is not an admission of fault, wrongdoing, or liability by any Settling Party.

Section 4.2      Finality. It is the intention of each Settling Party, with and
upon the advice of counsel, to fully, finally, and forever settle and release
all claims and disputes described herein, notwithstanding the possibility of
discovering later any additional claims or facts relating thereto. Each Settling
Party hereby waives any right to assert hereafter that any matter or claim
released by this Agreement has been released through ignorance, oversight, or
error.

 

Page 3


--------------------------------------------------------------------------------


ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1      Insignia’s Representations and Warranties. Insignia warrants
that each individual executing this Agreement on behalf of Insignia has the
capacity and has been duly authorized to execute on behalf of Insignia. Insignia
represents to the Richards Parties as follows:

(a)       Insignia is a corporation duly organized and validly existing in good
standing under the laws of its jurisdiction of incorporation.

(b)       It has the power and authority to execute and deliver this Agreement
and to perform all of its obligations hereunder.

(c)       It has taken all action necessary, corporate or otherwise, to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.

(d)       This Agreement is being duly executed and delivered by Insignia and
constitutes the legal, valid, and binding obligation of Insignia enforceable
against Insignia in accordance with its terms.

(e)       Insignia’s execution and performance of this Agreement do not violate
any other agreement, contract, or understanding to which Insignia is a party.

(f)        There are no corporate, third party, regulatory, or other consents,
authorizations, or approvals that have not been obtained that are necessary for
Insignia to execute and deliver this Agreement or to perform its obligations
hereunder.

(g)       Insignia has entered into this Agreement based solely upon its own
investigation and, other than as expressly set forth in this Agreement, not in
reliance on any representations or warranties of any other person, including any
other Settling Party.

(h)       Insignia is assuming the risk that the facts or the law may be
different from what Insignia understands them to be.

Section 5.2        Richards Parties’ Representations and Warranties. Richards
warrants that each individual executing this Agreement on behalf of Richards has
the capacity and has been duly authorized to execute on behalf of Richards. Each
of the Richards Parties represents to Insignia as follows:

(a)       Richards, Inc. is a corporation duly organized and validly existing in
good standing under the laws of its jurisdiction of incorporation.

(b)       Each of the Richards Parties has the power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder.

 

Page 4


--------------------------------------------------------------------------------


(c)       Richards, Inc. has taken all action necessary, corporate or otherwise,
to authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.

(d)       This Agreement is being duly executed and delivered by each of the
Richards Parties and constitutes the legal, valid, and binding obligation of
such party enforceable against such party in accordance with its terms.

(e)       The Richards Parties’ execution and performance of this Agreement do
not violate any other agreement, contract, or understanding to which either of
them is a party.

(f)        There are no corporate, third party, regulatory, or other consents,
authorizations, or approvals that have not been obtained that are necessary for
the Richards Parties to execute and deliver this Agreement or to perform their
obligations hereunder.

(g)       Each of the Richards Parties has entered into this Agreement based
solely upon his or its own investigation and, other than as expressly set forth
in this Agreement, not in reliance on any representations or warranties of any
other person, including any other Settling Party.

(h)       The Richards Parties are assuming the risk that the facts or the law
may be different from what they understand them to be.


ARTICLE VI

MISCELLANEOUS

Section 6.1       Entire Agreement. This Agreement contains the entire agreement
of the Settling Parties with respect to the subject matter hereof. It is
intended to be final and binding upon the Settling Parties. There are no
agreements or understandings between Insignia, on the one hand, and the Richards
Parties, or any of them, on the other hand, relating to the matters referred to
in this Agreement other than as set forth herein.

Section 6.2       Successors. This Agreement shall be binding upon and inure to
the benefit of the Settling Parties and their respective affiliates, agents,
assigns, business units, directors, divisions, employees, executors, heirs,
officers, owners, parent companies, partners, predecessors, representatives,
servants, shareholders, subsidiaries, and successors.

Section 6.3       Construction. The terms of this Agreement are contractual and
are the result of negotiation. Each party has cooperated in drafting and
preparing this Agreement; accordingly, this Agreement shall not be construed
against any party.

Section 6.4       Governing Law. This Agreement shall be interpreted and
enforced in accord with the internal laws of the State of Minnesota, without
regard to its principles of conflicts of laws.

Section 6.5       Modification. This Agreement may not be amended, canceled,
revoked, or otherwise modified except by written agreement signed by the
parties.

 

Page 5


--------------------------------------------------------------------------------


Section 6.6     Attorneys’ Fees. The Settling Parties agree to pay reasonable
attorneys’ fees incurred by the prevailing party in connection with any legal
action to enforce.

Section 6.7    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed and delivered shall be an original,
and all of which when executed shall constitute one instrument. Signed copies of
this Agreement may be delivered by facsimile or other electronic transmission.

[Signature page follows immediately]

 





Page 6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

 

 

INSIGNIA SYSTEMS, INC.



 

 

By: 

/s/ Scott Drill

 

 

 

 

 

 

Name:

Scott Drill

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

Date:

6/22/06

 

 


 

 

PAUL A. RICHARDS, INC.



 

 

By: 

/s/ Paul A. Richards

 

 

 

 

 

 

Name:

Paul A. Richards

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

Date:

June 23, 2006

 


 

 

PAUL A. RICHARDS



 

 

/s/ Paul A. Richards

 

 

 

 

 

 

Date:

June 23, 2006

 

 

 


Page 7


--------------------------------------------------------------------------------


EXHIBIT A

ASSETS

1.

Right to develop and market pressure sensitive material containing health care
information and/or related promotional offers , and to affix those materials to
pharmacy bags and packaged consumer products (the “Business”).

2.

All trademarks, trade dress, logos and related artwork owned or used by
Insignia, which relates solely and directly to the Business (but not any of the
foregoing that relates solely to ValuStix®).

3.

All trade secrets and other confidential and/or proprietary information relating
solely to the Business, including plans, designs, specifications, drawings and
similar or related data of every kind.

4.

All other tangible personal property of every kind and nature whatsoever used or
useable in connection with the Business wherever located which is owned by and
in the possession of Insignia to the extent listed below:

 

a.

copies of the specific promotions and sales presentations of the Business; and

 

b.

hard and electronic copies of the pressure sensitive material containing health
care information and/or related promotional offers that were used in the
Business.

5.

Rights to the following telephone numbers: (914) 722-6400; (914) 722-6401;
(914) 722 6402.

 

 

 

Page 8


--------------------------------------------------------------------------------